Title: From James Madison to Edmund Randolph, 7 October 1787
From: Madison, James
To: Randolph, Edmund


Mr. dear friend
New York Octr. 7th. 1787.
I was yesterday favored with yours of the 30th. Ult: and heard with particular pleasure the favorable influence of your journey on Mrs. Randolph’s health.
I wrote to you shortly after my arrival here, and rehearsed the proceedings of Congress on the subject of the new federal Constitution. I have since forwarded by Mr. Hopkins a large foreign letter for you with some others for the friends of Mr. Jefferson which you will be kind enough to dispose of. I have also delivered to Mr. Constable of this City to be forwarded by water to your care, several volumes in sheets addressed to the University of W. & Mary. They came in a box of books which I received by the last packet, but without a single memorandum on the subject from any quarter. They were addressed to the two Universities of Virga. & Penna. & duplicate sheets being contained in each packet. I know not how the duty in Virga. will be settled. The difficulty was avoided here, by the precaution of entering them for re-exportation. As they are a free gift, are of little value, and are destined for a public institution, I should suppose that no facility consistent with law will be witheld.
Congs. are at present deliberating on the requisition. The Treasury Board have reported one in Specie alone, alledging the mischiefs produced by “Indents.” It is proposed by a Committee that indents be recd. from the States, but that the conditions tying down the States to a particular mode of procuring them, be abolished, and that the indents for one year be receivable in the quotas of any year.
Sinclair is appointed Govr. of the Western Territory, & a Majr. Sergeant of Masts. the Secretary of that Establishment. A Treaty with the Indians is on the anvil as a supplemental provision for the W. Country. It is not certain however that any thing will be done, as it involves money, and we shall have on the floors nine States one day more only.
We hear nothing decisive as yet concerning the general reception given to the Act of the Convention. The Advocates for it come forward more promptly than the Adversaries. The Sea Coast seems every where fond of it. The party in Boston which was thought most likely to make opposition, are warm in espousing it. It is said that Mr. S. Adams, objects to one point only, viz. the prohibition of a Religious test. Mr. Bowdoin’s objections are said to lie agst. the great number of members composing the Legislature, and the intricate election of the President. You will no doubt have heard of the fermentation in the Assembly of Penna.
Mr. Adams is permitted to return home after Feby. next, with thanks for the zeal, & fidelity of his services. As the commission of Smith expires at that time and no provision is made for Continuing him, or appointing a Successor, the representation of the U.S. at the Court of London will cease at that period. With every wish for your happiness, and with the sincerest affection I remain My dear Sir, Your Friend,
Js. Madison Jr.
